Case 2:17-cr-20683-DPH-RSW ECF No. 158, PageID.2617 Filed 02/12/21 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                Plaintiff,                            CASE NO. 17-20683
                                                      HON. DENISE PAGE HOOD
 v.

 KENNETH GARDNER,

                Defendant.
                                           /

                           ORDER DENYING
              DEFENDANT’S LETTER FOR RELIEF [ECF No. 136]
                and REQUEST FOR ATTORNEY [ECF No. 137]

        The Court received two handwritten letters directly from Defendant in June

 2020, one seeking relief under “Johnson or Davis” [ECF No. 136] and one a request

 for attorney to assist him with his appeal. [ECF No. 137] At that time,1 Defendant’s

 conviction and sentence in this Court were on appeal at the Sixth Circuit Court of

 Appeals. As this Court stated when denying two previous requests for relief filed by

 Defendant during the pendency of his appeal:

        It is well-established law that, once a case is appealed to the Sixth Circuit

        1
         The Sixth Circuit subsequently issued an Opinion and Mandate denying Defendant’s
 appeal, see ECF Nos. 135, 142, but that does not change the Court’s analysis with respect to the
 two requests for relief discussed in this Order. Even if the Court were to consider the merits of
 the two requests for relief, the request for an attorney to assist with Defendant’s appeal would be
 denied as moot and the request for relief under Johnson or Davis would be denied without
 prejudice, subject to Defendant’s ability to raise those issues in a timely filed 28 U.S.C. § 2255
 motion.
Case 2:17-cr-20683-DPH-RSW ECF No. 158, PageID.2618 Filed 02/12/21 Page 2 of 2



       Court of Appeals, this Court no longer has jurisdiction over the case and
       is unable take any action regarding the case. See, e.g., United States v.
       Moss, 189 F.R.D. 354 (E.D. Mich. 1999). In Moss, the court recognized
       that:

              The “traditional rule is that a timely appeal divests the
              district court of jurisdiction to reconsider its judgment until
              the case is remanded by the Court of Appeals.” LSJ Inv.
              Co., Inc. v. O.L.D., Inc., 167 F.3d 320, 324 (6th Cir.1999)
              (quoting Pittock v. Otis Elevator Co., 8 F.3d 325, 327 (6th
              Cir.1993)). . . . Therefore, petitioner’s filing of the notice of
              appeal on August 13, 1999, divested this Court of
              jurisdiction to entertain petitioner's Rule 60(b) motion for
              relief from judgment.

       Moss, 189 F.R.D. at 356.

 ECF No. 127, PageID.2269 (addressing ECF Nos. 121, 123). For those reasons, the

 Court concludes that it lacks authority to grant any relief sought by Defendant in his

 June 2020 letters [ECF Nos. 136, 137]. Accordingly,

       IT IS ORDERED that Defendant’s requests for relief in the letters received by

 the Court in June 2020 [ECF Nos. 136, 137] are DENIED.

       IT IS ORDERED.
                                          s/Denise Page Hood
                                          United States District Judge
 Dated: February 12, 2021
